DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,614 B2 and claims 1-20 of U.S. Patent No. 10,159,562 B2.  
10,842,614 B2 and claims 1-20 of U.S. Patent No. 10,159,562 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-20 of U.S. Patent No. 10,842,614 B2 and claims 1-20 of U.S. Patent No. 10,159,562 B2 is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 of the application are anticipated by claims 1-20 of U.S. Patent No. 10,842,614 B2 and claims 1-20 of U.S. Patent No. 10,159,562 B2, it is not patentably distinct from claims 1-20 of U.S. Patent No. 10,842,614 B2 and claims 1-20 of U.S. Patent No. 10,159,562 B2.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Each of independent claims 1, 12 and 20 includes the recitation "the projections at least partially coplanar with the first optical lens". However, there is no term "coplanar" in the present description. 
	The disclosure in the description of the instant application states - "The optical lens 102 in this example has a convex top surface and a concave bottom surface. However, the optical lens 102 can have any other suitable shape, which could depend (at least in part) on the type of refractive error(s) being corrected. As particular examples, the optical lens 102 could be convex, concave, spherical, aspherical, toric, mono focal, or multi-focal" ([0035]). 
	Figures 3, 6, and 12 of the instant application show that the first optical lens (102) is not planar, instead, it is convex, therefore, the projections (104a and 104b) cannot be coplanar with the convex optical lens (i.e., the lens doesn't have a plane for the projections to be coplanar with). Additionally, the embodiment of Figure 20 comprises first optical lens (2002) that is convex (i.e., not planar), and projections (2004a, 2004b) extending at different angle than that of first optical lens (2002). Therefore, the projections (2004a, 2004b) cannot be coplanar with the first optical lens (2002) (i.e., the lens doesn't have a plane for the projections to be coplanar with).
As a result, the recitation "the projections at least partially coplanar with the first optical lens" is inconsistent with the description and the drawings of the instant application, rendering each of claims 1, 12 and 20 indefinite as to the scope of the invention. Claims 2-11 and 13-19 depend from claims 1 and 12, respectively.
b. The term "at least partially" (i.e., "the projections at least partially coplanar with the first optical lens") in claims 1, 12 and 20 is a relative term which renders each of claims 1, 12 and 20 at least partially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-11 and 13-19 depend from claims 1 and 12, respectively.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 5-7, 9-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Portney (US 6,113,633 A; cited in Applicant’s IDS) in view of Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS).
Regarding independent claims 1, 12, and 20, and referring to Figures 1-4, Portney ‘633 discloses a system (and a method) comprising:
an intraocular pseudophakic contact lens (Figures 3 and 4 – contact lens 28) comprising: 

multiple projections extending from the first optical lens (first interpretation – Figure 2 shows at least two radial projections 16 separated by V-shaped indentation 24; second interpretation – the individual tabs or strips extending from first optical lens (14), as disclosed in C5:L60-65; C6:L38-43), the projections at least partially coplanar with the first optical lens (just like Figures 3, 6, 12, and 20 of the instant application; additionally, both of the first optical lens and multiple projections are arranged perpendicular to the optical axis);
multiple anchors (Figures 1 and 2 – clamps 18/20; Figures 1 and 2 – “bellows” 22; Figures 3 and 4 – glue/adhesive, as described in Abstract, C3:L30-56, C5:L45-60, and C6:L10-47; Figures 3 and 4 - laser welding, as described in Abstract and C6:L48-65); and
an artificial intraocular lens (10) comprising a second optical lens, the second optical lens formed of lens material.
Regarding independent claims 1, 12, and 20, wherein the anchors are configured to secure or couple the intraocular pseudophakic contact lens to the artificial intraocular lens (Portney ‘633 figures clearly show the anchors are configured to secure or couple the intraocular pseudophakic contact lens to the artificial intraocular lens).
Regarding “wherein the anchors are configured to pierce the lens material forming the second optical lens of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens”:
Portney ‘633 discloses utilizing anchors in the shape of “bellows” 22 (Figure 1) “for frictionally contacting” (i.e., secure) a surface of artificial intraocular lens 10 
Portney ‘633 discloses utilizing a laser beam to weld (i.e., secure) the intraocular pseudophakic contact lens to the artificial intraocular lens, in particular “This alternative attachment is particularly advantageous in combination with the use of a thermoplast material which can be locally heated and welded. The laser beam can be applied to the peripheral portion of the supplemental lens to thereby allow for welding of its portion to the primary lens surface. The ocular elements should be transparent to the laser beam. One option may be to use a Nd:YAG laser, which is already available and widely used in ophthalmology. The laser beam generates high energy and power pulses focused on a small area at the peripheral surface. Due to the high power, a thermoplastic material (acrylic, for example) will melt at the location of the laser beam focus, and bonding will occur between the supplemental and primary surfaces” (Abstract and C6:L48-65). The action described above is broadly interpreted to read on “multiple anchors” (e.g., welding regions along peripheral zone 16 of intraocular pseudophakic contact lens 28) wherein the anchors are configured to be inserted through an anterior surface of the artificial intraocular lens into the lens material and wherein the anchors are configured to pierce (i.e., by penetration/piercing of the peripheral zone 16 material into anterior 
The only difference between the claim language of the instant application and the system of Portney ‘633 is the particular choice of “anchors”. Notice, the Applicant admits “Each anchor 106a-106b represents any suitable structure for securing an intraocular pseudophakic contact lens to an intraocular lens. In this example, the anchors 106a-106b represent barbed or ribbed pins, although other types of anchors could also be used, such as screw picks” (paragraph [0037] of the PG Pub of the instant application) and “Also, any other suitable anchor(s) could be used to attach an intraocular pseudophakic contact lens to an intraocular lens” (paragraph [0073] of the PG Pub of the instant application). 
This subject matter is already well-known in the Prior Art. For example:
Willis et al. ‘789 teach an intraocular pseudophakic contact lens utilizing multiple anchors (Figures 16 and 17 – substantially straight pins 314/316; Figures 29 and 30 – substantially straight pins 414/413/416; Figures 32 and 33 – substantially straight pins 516; Figure 34 and 35 – substantially straight pins 612/616; Figure 37A and 38 – substantially straight pins 716; Figure 37B – substantially straight pins 816; Figure 39 – glue/adhesive “G”, as described in [0083]) configured to be inserted through (i.e., configured to pierce lens or ocular material) an anterior surface of an intraocular structure in order to secure the intraocular pseudophakic contact lens to the intraocular structure (clearly shown in the figures). 
Just like Portney ‘633 invention, Willis et al. ‘789 teach using glue/adhesive (Figure 39 – glue/adhesive “G” – [0083]) as one of their “anchors” embodiments. 
Willis et al. ‘789 teach using barbed or ribbed pins (Figures 16 and 17 – barb/rib 318; Figures 29 and 30 – barb/rib 418; Figures 32 and 33 – barb/rib 518; Figure 34 and 35 – barb/rib 616; Figure 37A and 38 – barb/rib 718; Figure 37B – barb/rib 818 and/or 819) as one of their “anchors” embodiments, which barbed or ribbed pins are configured to pierce lens or ocular material.
Therefore, in view of the teachings of Willis et al. ‘789, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the anchor (i.e., glue/adhesive) of Portney ‘633 for the anchor (substantially straight pins) of Willis et al. ‘789, since it amounts to mere substitution of one functionally equivalent anchor for another in the art of securing an intraocular lens (or intraocular pseudophakic contact lens) to other intraocular structures (e.g., iris; capsular bag; existing intraocular lens; etc.).
Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular pseudophakic contact lens utilizing multiple anchors configured to be inserted through (and configured to pierce) an anterior surface of an intraocular structure, as taught by Willis et al. ‘789, with the system of Portney ‘633, in order to secure the intraocular pseudophakic contact lens to the anterior surface of the artificial intraocular lens. 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Regarding independent claims 1, 12, and 20, Portney ‘633, in view of Willis et al. ‘789, teach the intraocular pseudophakic contact lens further comprises: 
multiple projections (Portney ‘633 – first interpretation – Figure 2 shows at least two radial projections 16 separated by V-shaped indentation 24; second interpretation – the individual tabs or strips extending from first optical lens (14), as disclosed in C5:L60-65; C6:L38-43; Willis et al. ‘789 – Figures 15 and 16 – projections 308; Figures 28 and 29 – projections 508; Figures 31, 32, 34, 38, and 39 - projections 508) comprising extensions of the first optical lens such that the first optical lens and the projections comprise a common material (Portney ‘633 - claim 4; Willis et al. ‘789 – see [0067]), the anchors partially embedded in or configured to pass through the extensions of the first optical lens (clearly shown in the figures of Willis et al. ‘789).
Regarding claim 2 and claim 13, wherein the anchors are configured to couple the intraocular pseudophakic contact lens to different types of artificial intraocular lenses and wherein the artificial intraocular lens is not specifically designed to be coupled to or receive the intraocular pseudophakic contact lens (Portney ‘633 - Abstract; C2:L45-56).
Portney ‘633, in view of Willis et al. ‘789, teach wherein each anchor comprises a “head” (i.e., a portion) that is embedded in the projections (Willis et al. ‘789 – Figures 16 and 17 – “head” 316; Figures 29 and 30 – “head” 413/414; Figures 32 and 33 – “head” 514; Figures 37-39 – “head” 713). Further, looking to Applicants' specification, there is no criticality in having a “portion” that is embedded in one of the projections. Therefore, a person having ordinary skill in the art will be left with the choice of leaving the “portion” of the anchor outside of the projection; partially embedded in the projection; or fully embedded in the projection, depending on the particular condition of the patient.
Regarding claim 6, Portney ‘633, in view of Willis et al. ‘789, teach wherein: 
each of the projections comprises one or more holes (Willis et al. ‘789 – holes 310; 410; 510); and 
the anchors are configured to be inserted into and pass partially through the holes (clearly shown in the figures).
Regarding claim 7, Portney ‘633, in view of Willis et al. ‘789, teach wherein the anchors comprise barbed or ribbed pins (Willis et al. ‘789 - Figures 16 and 17 – barb/rib 318; Figures 29 and 30 – barb/rib 418; Figures 32 and 33 – barb/rib 518; Figure 34 and 35 – barb/rib 616; Figure 37A and 38 – barb/rib 718; Figure 37B – barb/rib 818 and/or 819).
Regarding claim 9, Portney ‘633, in view of Willis et al. ‘789, teach wherein the first optical lens is mono-focal or spherical (described throughout the entire specifications).
Regarding claim 10 and claim 19, Portney ‘633, in view of Willis et al. ‘789, teach wherein the first optical lens is multi-focal or non-spherical (described throughout the entire specifications).
Portney ‘633, in view of Willis et al. ‘789, teach a first portion of a posterior surface of the first optical lens (Portney ‘633 – C5:L60-65 and C6:L38-43; Willis et al. ‘789 – Figures 15 and 16 – projections 308; Figures 28 and 29 – projections 508; Figures 31, 32, 34, 38, and 39 - projections 508) contacts the second optical lens; and a second portion of the posterior surface (e.g., central part) of the first optical lens remains spaced apart 20 from the second optical lens (clearly shown in the figures of Willis et al. ‘789).

9.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Portney (US 6,113,633 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 12 above, and further in view of Angelopoulos (US PG Pub No. 2011/0313521 A1; cited in Applicant’s IDS) and Cuevas (US PG Pub No. 2012/0232649 A1; cited in Applicant’s IDS).
Portney ‘633, in view of Willis et al. ‘789, discloses the invention as claimed, except for particularly disclosing at least one drug-eluting device located on the intraocular pseudophakic contact lens and configured to deliver at least one medication. However, this is already known in the art. For example, each of Angelopoulos ‘521 and Cuevas ‘649 teaches a system with at least one drug-eluting device located on a first optical lens (Angelopoulos ‘521 - device 122, as described in Abstract; [0029]; [0041]; [0043]; and claim 1; Cuevas ‘649 – device 12 or device 29, as described in Abstract; [0092]; [0108]-[0110]; [0121]) in order to deliver at least one medication. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a system with at least one drug-eluting device located on a first optical lens, as taught by each of Angelopoulos ‘521 and Cuevas ‘649, with the system of Portney ‘633, as modified by Willis et al. ‘789, in order to deliver at least one medication.

10.	Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Portney (US 6,113,633 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claim 12 above, and further in view of de Juan, JR. et al. (US PG Pub No. 2010/0036488 A1; cited in Applicant’s IDS).
Regarding claim 4 and claim 15, Portney ‘633, in view of Willis et al. ‘789, show embodiments wherein the anchors extend inward from the projections at opposing angles toward the optical axis of the first optical lens (Portney ‘633 – Figures 1 and 3; Willis et al. ‘789 – Figure 16). Further, this is already known in the art. For example, de Juan, JR. et al. ‘488 teaches a system (Figures 17G; 17H; 20A; 20H2; 21; 28A; 28M; ; 29M1E; and 29M1F) wherein a first component (e.g., a first optical lens) comprises anchors extending along optical axis of the first optical lens and away from the first optical lens (Figure 17H); anchors extending inward at opposing angles toward an optical axis and away from the first optical lens (Figures 17G; 20A; 21; 28A); and anchors extending outward at opposing angles away from optical axis and away from the first optical lens (Figure 20H2). See [0478].
Therefore, in view of the teachings of de Juan, JR. et al. ‘488, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the angular positioning of the anchors of the system of Portney ‘633, as modified by Willis et al. ‘789, for the angular positioning of the anchors of de Juan, JR. et al. ‘488 (i.e., extending inward at opposing angles toward an optical axis of the first optical 
Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular pseudophakic contact lens utilizing multiple anchors wherein the anchors extend inward from the projections at opposing angles toward an optical axis of the intraocular pseudophakic contact lens and away from the first optical lens, as taught by de Juan, JR. et al. ‘488, with the system of Portney ‘633, as modified by Willis et al. ‘789, in order to prevent pulling out of the anchor and therefore maintaining the first optical lens securely attached to other intraocular structures (e.g., iris; capsular bag; existing intraocular lens; etc.).
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

11.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Portney (US 6,113,633 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 12 above, and further in view of Gupta et al. (US 5,728,156 A; cited in Applicant’s IDS) and BLUM et al. (US PG Pub No. 2008/0208335 A1; cited in Applicant’s IDS).
Portney ‘633, in view of Willis et al. ‘789, discloses the invention as claimed, except for particularly disclosing wherein the first optical lens has an uneven weight distribution around a central axis of the first optical lens. However, this is already known in the art. For example, each of Gupta et al. ‘156 and BLUM et al. ‘335 teaches a system wherein a first component (e.g., a first optical lens) has an uneven weight distribution around a central axis of the first component in order to indicate a relative position of said first component relative to one another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens (Gupta et al. ‘156 – Figure 6 – first optical lens 66 and artificial intraocular lens 42 – C10:L50-53; and BLUM et al. ‘335 – [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a system wherein a first component (e.g., a first optical lens) has an uneven weight distribution around a central axis of the first component, as taught by each of Gupta et al. ‘156 and BLUM et al. ‘335, with the system of Portney ‘633, as modified by Willis et al. ‘789, in order to .

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Portney (US 6,113,633 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 16 above, and further in view of Koch (US 5,824,074 A; cited in Applicant’s IDS), Angelopoulos (US PG Pub No. 2011/0313521 A1; cited in Applicant’s IDS), and Kahook et al. (US PG Pub No. 2013/0190868 A1; cited in Applicant’s IDS). 
Portney ‘633, in view of Willis et al. ‘789, discloses the invention as claimed, except for particularly disclosing wherein the intraocular pseudophakic contact lens further comprises alignment markings configured to identify positions for insertion of the anchors into the lens material. However, this is already known in the art. For example, each of Koch ‘074, Angelopoulos ‘521, and Kahook et al. ‘868 teaches a system wherein a first component (e.g., a first optical lens) comprises visible alignment markings configured to identify an optimal positioning of a second component (e.g., anchors) after said second component is attached to another component (e.g., artificial intraocular lens) in order to indicate a relative position of said first component relative to said another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens (Koch ‘074 – Abstract; C4:L53-61; and claim 4; Angelopoulos ‘521 – [0038]; and Kahook et al. ‘868 – [0047]). Therefore, it would have been obvious to a person of Koch ‘074, Angelopoulos ‘521, and Kahook et al. ‘868, with the system of Portney ‘633, as modified by Willis et al. ‘789, in order to indicate a relative position of said first component relative to one another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,814,103 A (Figure 6)
US 9,808,339 B2 (Figure 8D)
JP2002360616A (Figures 2-5, 8, 10, 12, 15, and 19)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774